EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine S. Collins on July 1, 2022.

The application has been amended as follows: 

	In the specification:
	1)	On page 10, in paragraph 0054, lines 4 and 6:  “30b” has been changed to --30c--.
	2)	On page 10, in paragraph 0054, line 8:  “30” has been changed to --30c--.






	In the claims:

1)	In the last line of claims 4, 5 and 14:  The phrase --at least one-- has been inserted before the term “recess”.
2)	In claim 8, line 2:  The phrase --at least one-- has been inserted before the last instance of the term “slot”.
3)	In claim 8, line 3:  The phrase --at least one-- has been inserted before both instances of the term “slot”.
4)	In the last line of claim 13:  The phrase --at least one-- has been inserted before the last instance of the term “recess”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a strain gauge assembly and a patient support apparatus comprising the particular structural configuration of and cooperation between the member, the strain gauge supported by the member, the bearing surface and the contact surface, as explicitly recited in independent claims 1 and 11.  With respect to the prior art, although the use of a strain gauge assembly for measuring the load or deformation in either a weighing assembly or a support surface of a patient support apparatus has long been known in the art, the examiner respectfully asserts that none of the prior art discloses the use of a strain gauge assembly comprising the distinct arrangement wherein the contact surface is spaced from the bearing 

surface, and when the member is subject to a predetermined bending force the bearing surface contacts the contact surface, wherein at least a portion of the bending force bypasses the strain gauge and instead is transferred from the bearing surface to the contact surface, as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673